

117 HR 2332 : Debt Bondage Repair Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 2332IN THE SENATE OF THE UNITED STATESJune 16, 2021Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACTTo prohibit consumer reporting agencies from furnishing a consumer report containing any adverse item of information about a consumer if such consumer is a victim of trafficking, and for other purposes.1.Short titleThis Act may be cited as the Debt Bondage Repair Act. 2.Adverse information in cases of trafficking(a)In generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended by inserting after section 605B the following:605CAdverse information in cases of trafficking(a)In generalA consumer reporting agency may not furnish a consumer report containing any adverse item of information about a consumer that resulted from a severe form of trafficking in persons or sex trafficking if the consumer has provided trafficking documentation to the consumer reporting agency.(b)Rulemaking(1)In generalThe Director shall, not later than 180 days after the date of the enactment of this section, issue a rule to implement subsection (a).(2)ContentsThe rule issued pursuant to paragraph (1) shall establish a method by which consumers shall submit trafficking documentation to consumer reporting agencies.(c)Definitions(1)Trafficking documentationThe term trafficking documentation means—(A)documentation of either—(i)a determination by a Federal or State government entity that a consumer is a victim of trafficking; or(ii)a determination by a court of competent jurisdiction that a consumer is a victim of trafficking; and(B)documentation that identifies items of adverse information that should not be furnished by a consumer reporting agency because the items resulted from the severe form of trafficking in persons or sex trafficking of which such consumer is a victim.(2)Victim of traffickingFor the purposes of this section, the term “victim of trafficking” means a person who is a victim of a severe form of trafficking in persons or sex trafficking, as such terms are defined in section 103 of the Trafficking Victims Protection Act of 2000..(b)Table of contents amendmentThe table of contents of the Fair Credit Reporting Act is amended by inserting after the item relating to section 605B the following new item:605C. Adverse information in cases of trafficking..(c)Effective dateThe amendments made by this section shall apply on the date that is 30 days after the date on which the Director of the Bureau of Consumer Financial Protection issues a rule pursuant to section 605C(b) of the Fair Credit Reporting Act.(d)Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. Passed the House of Representatives June 15, 2021.Cheryl L. Johnson,Clerk.